Reasons for Allowance
Claims 1-27 are allowed.   The following is an examiner’s statement of reasons for allowance:
With respect to independent claims 1 and 21, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited structures, including the following allowable subject matter:  “…a metal sheet (5) produced by a separating process or a forming process…”  
(Claims 2-20 and 22-35 are dependent on either claim 1 or claim 21.)
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Note:  The cited reference Staiger et al. (regarded as the closest prior art of record) fails to teach or render obvious the allowable subject matter.  In Staiger, the metal sheet 92 is produced by additive manufacturing process which is the same manufacturing process for producing the metallic sensor body 94.  In other words, Staiger anticipates the metal sheet 92 and the metallic sensor body 94 to be manufactured wholly together by simply just one single additive manufacturing process.  
Because the metal sheet (92) in Staiger and the metal sheet (5) in the present invention are produced by different processes, it appears that properties of the two metal sheets would be distinct.  Thereby, the pressure sensor in Staiger and the pressure sensor in the present invention, using two distinct metal sheets produced by different/separating processes, would have two different properties as well.  
As seen, Staiger and the present invention are distinct from each other.  There appears no motivation from prior art of record to preform two separate manufacturing processes (vice simply just one single additive manufacturing process) to produce Staiger pressure sensor.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 5:30 pm (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        October 25, 2021